Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 06/24/2022.
 	Claims 1-9 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No. 2017/0181001), in view of Kawashima (US Pub No. 20070220149).
	As to claims 1, 5, 6, Smith teaches a data collection method executed by a distributed processing system having a plurality of groups, the plurality of groups each having a plurality of information processing apparatuses, the data collection method comprising:
	extracting, by a first information processing apparatus among the plurality of information processing apparatuses (i.e. a processing core in a DPC 146 component may receive a "request for resources" communication message from a first DSC 144a component in a first network, [0107]), a predetermined resource that takes much time to search an information processing apparatus satisfying a request resource amount (i.e. The "request for resources" communication message may also include information suitable for identifying the types and/or amounts of resources, [0108]) from among a plurality of resources to be collected before the predetermined resource become depleted, the first information processing apparatus belonging to a first group and not belonging to a second group different from the first group (i.e. FIG. 2B illustrates example information flows between a DPC 146 and a plurality of DSCs 144a-d when performing another embodiment DSA method 250 to allocate resources, [0106]);
	notifying information related to the extracted predetermined resource to a second information processing apparatus that belongs to the first group ((i.e. In operations 254, 256, and 258 the DPC 146 may generate and send a "resource inquiry" communication message to each of a second DSC 144b component in a second network, a third DSC 144c component in a third network, and a fourth DSC 144d component in a fourth network, respectively, [0109]);
	periodically collecting, by the second information processing apparatus among the plurality of information processing apparatuses, resource amount of the plurality of resources to be collected from information processing apparatuses belonging to the second group, the second information processing apparatus belonging to the second group (i.e. In operations 260 and 262, the DPC 146 may receive "resource inquiry response" communication messages from the second and third DSCs 144b, 144c. These "resource inquiry response" communication messages may include information identifying the availability of excess resources that comply with the requirements/criteria included in the resource inquiry messages, [0110]);
	acquiring a resource amount of the predetermined resource of the information processing apparatuses belonging to the second group from the collected resource amounts at a predetermined timing (i.e. generating the resource register request message to include a time duration information element that includes information suitable for use in determining a time period during which the resources are to be made available, [0009]); and
	when the acquired resource amount satisfies a predefined resource amount, periodically notifying apparatus information related to the information processing apparatuses belonging to the second group and the resource amounts of the plurality of resources to be collected by the second information processing apparatus to the first information processing apparatus, wherein (i.e. The time of the day IE may include information suitable for use by the DPC 146 in determining the time of the day that the DSC 144 transmitted the DSC RESOURCE REGISTER REQUEST message, [0168]);
	the first information processing apparatus, after receiving the information related to the information processing apparatuses belonging to the second group and the resource amounts of the plurality of resources to be collected from the second information processing apparatus (i.e. In operations 260 and 262, the DPC 146 may receive "resource inquiry response" communication messages from the second and third DSCs 144b, 144c. These "resource inquiry response" communication messages may include information identifying the availability of excess resources that comply with the requirements/criteria included in the resource inquiry messages, [0110]), notifies to the information processing apparatuses related to the information notified from the second information processing apparatus when the acquired resource amount satisfies a predefined resource amount (i.e. The "request for resources" communication message may also include information suitable for identifying the types and/or amounts of resources, [0108]).
	Smith does not do not seem to explicitly teach "a distributed processing system".
	Kawashima specifically teaches this limitation as the load distribution control device (i.e. The resource amount calculation unit 41 receives a configuration change request designated by an operational command, which is issued by the load distribution control device 20 or input device, references the resource amount management table 100, and calculates the amounts of resources required for a designated configuration change process. The resource amount information notification unit 42 notifies the load distribution control device 20 of a calculated resource amount, [0043]).
It would have been obvious to one of ordinary skill of the art having the teaching of Smith, Kawashima before the effective filing date of the claimed invention to modify the system of Smith to include the limitations as taught by Kawashima. One of ordinary skill in the art would be motivated to make this combination in order to calculate the amounts of resources (including the amounts of CPU, memory, and disk use) required for a configuration change in view of Kawashima ([0014]), as doing so would give the added benefit of notifying the load distribution control device of the calculated resource amount as taught by Kawashima ([0014]).

	As to claims 2, 7, Kawashima teaches the data collection further comprising:
	when the resource amount of the predetermined resource is not satisfied in the first group, search the information processing apparatuses included in the second group, the information processing apparatuses being expected to satisfy the resource amount of the predetermined resource, for the predetermined resource, by using the first information processing apparatus (i.e. If the resource use of a certain service exceeds the basic load value, the request distribution unit 23 distributes the associated request to another server node 30 on which the same service runs, [0037]).
Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No. 2017/0181001), in view of Kawashima (US Pub No. 20070220149), as applied to claims above, and further in view of Kim (US Pub No. 2013/0051324).
	As to claims 3, 8, Smith, Kawashima do not do not seem to specifically teach the extracting include the following limitations, but Kim teaches:
	calculating, for each type of resource, an average number of search hops requested to search the information processing apparatus that satisfies the request resource amount by using a number of information processing apparatuses that do not satisfy the request resource amount (i.e. determining an average number of hops of each path in the wireless network, [0012]; The node may obtain an average number of hops between the source node and each cross node with respect to the flow, [0087]);
	acquiring, for each type of resource, request frequency of requests to the resource (i.e. the node updates or determines a number of hops between a source node and the node with respect to the flow associated with the notification message ... the node transmits the notification message to an adjacent node, individually or by including the notification message in a header of a data packet, [0086-0088]);
	convoluting, for each type of resource, calculated number of search hops and the acquired request frequency (i.e. the node updates or determines a number of hops between a source device and the node of an associated session, that is, the flow, [0092]); and
	extracting the predetermined resource based on values found as a result of convolution for each type of resource (i.e. At operation 1362, the node determines whether the address of the subsequent node is the address of the destination node, [0092]).
It would have been obvious to one of ordinary skill of the art having the teaching of Smith, Kawashima, Kim at the time the invention was made to modify the system of Smith, Kawashima to include the limitations as taught by Kim. One of ordinary skill in the art would be motivated to make this combination in order to determine information associated with a number of hops between a source node and the cross node, and/or a number of hops between the cross node and a destination node in view of Kim ([0007]), as doing so would give the added benefit of adjusting a buffering time at the cross node based on the information as taught by Kim ([0007]).

Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No. 2017/0181001), in view of Kawashima (US Pub No. 20070220149), as applied to claims above, and further in view of Thompson (US Pat No. 8,719,196).
As to claims 4, 9, Smith, Kawashima, Kim do not seem to specifically teach the data collection method according to claim 3, wherein the extracting includes selecting a predetermined number of resources form the plurality of resources in a descending order of the values found as the result of convolution.
	Thompson teaches this limitation (i.e. resource-metric weights for each feature may be sorted in descending order, col. 9, lines 25-32).
It would have been obvious to one of ordinary skill of the art having the teaching of Smith, Kawashima, Kim, Thompson at the time the invention was made to modify the system of Smith, Kawashima, Kim to include the limitations as taught by Thompson. One of ordinary skill in the art would be motivated to make this combination in order to collect one or more resource-metric records from one or more resources on a computer network in view of Thompson (col. 6, line 37 to col. 7, line 25), as doing so would give the added benefit of sorting said list of resource-metric identifiers and resource-metric weights for said each feature by resource-metric weight in descending order in said feature relationship tree as taught by Thompson (col. 6, line 37 to col. 7, line 25).

Response to Arguments
Applicant's arguments with respect to claims 1-9 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153